Case 19-05831-LA11     Filed 05/04/21   Entered 05/04/21 14:45:02   Doc 208   Pg. 1 of 1




                           TENTATIVE RULING

                  ISSUED BY JUDGE LOUISE DECARL ADLER


 Debtor:      DANA AARON LINETT

 Number:      19-05831-LA11

 Hearing:     02:00 PM Thursday, May 6, 2021

 Motion:     CREDITOR'S MOTION FOR APPROVAL OF DISCLOSURE STATEMENT IN
 CH. 11 PLAN FILED BY THOMAS B. GORRILL ON BEHALF OF BARBARA LINETT (Fr
 4/1/21)

 MATTER OFF CALENDAR. Court understands that creditor will be filing a second
 amended d.s. and plan and has reserved a hearing date for June 17, 2021 for approval
 of same.

 No appearances required on this matter at today's hearing.
